DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 362.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract contains the legal phraseology “comprises”.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 1-2, 9-10 are  objected to because of the following informalities:
Claim 1 recites “a transport container” in line 6 which lacks antecedent basis. For examination purposes the limitation is interpreted to recite -- the transport container --.
.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a communication module” and “a cooling module” in claims 1, 9-10, 13-25 and “a computing device” in claims 1, 9-10, 13-28.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “a computing device” corresponds to a smart phone, PDA, smart watch, tablet, laptop computer, desktop computer, etc. as described in paragraph 0049 of the published specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 9-10, 13-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 1 and 13, the claims recite “a cooling module configured to receive the air blown across the thermoelectric device and convey the air to a compartment of a transport container” and “a communication module in electronic communication with the controller, wherein the communication module is configured to transmit parameters of the environmental control unit to a computing device through wireless communication”. Claims 1 and 13 recites the limitations “a cooling module configured to receive the air blown across the thermoelectric device and convey the air to a compartment of a transport container”. The term “module” 
Further, the specification fails discloses a communication module with the computer and the algorithm(s) that achieve the claimed function in sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claim subject matter at the time of filing. It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved. The specification fails to teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-2, 9-10, 13-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “a cooling module” and “a communication module” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
The claim limitations “a cooling module” and "a communication module" uses the phrase "means for" or "step for" or a generic placeholder coupled with functional language, but it is modified by some structure, material, or acts recited in the claim. It is unclear whether the recited structure, material, or acts are sufficient for performing the claimed function because there is no corresponding structure in disclosed in the specification. Applicants haven’t demonstrated that they have the metes and bounds of the control device at the time of the invention. It is unclear what the term “module” means.
If applicant wishes to have the claim limitation treated under 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that the phrase "means for" or "step for" or the generic placeholder is clearly not modified by sufficient structure, material, or acts for performing the claimed function, or may present a sufficient showing that the claim limitation is written as a function to be performed and the claim does not recite sufficient structure, material, or acts for performing the claimed function.
35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph.	
The term "maximum" and “minimum” in claim 20 are a relative terms which render the claim indefinite.  The term "maximum" and “minimum” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Thus, as used to qualify the temperature for the environmental control unit, these terms render the same indeterminate and the claim (and all claims depending therefrom) indefinite with regard to the scope of protection sought thereby.
	Claims 2, 9-10, 14-19, 21-25 are rejected based on dependency from a rejected claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Monroy (US 2017/0108253) in view of McGann (US 20140157794).
Regarding claim 1, Monroe teaches an environmental control unit (Fig. 3) for use with a transport container (12, 68, paragraphs 0020, 0021), the environmental control unit comprising: a thermoelectric device (16); a fan (70) to blow air across the thermoelectric device; the transport container is removably connected to the environmental control unit (Fig. 3); a controller (18) in electronic communication with the thermoelectric device and the fan (paragraphs 0024, 0029) ; and a communication module (18, 22) in electronic communication with the controller (paragraph 0022), wherein the communication module is configured to transmit parameters of the environmental control unit to a computing device (computer, cell phones, paragraph 0027) through wireless communication (wifi, paragraph 0022, 0025).
Monroe teaches the invention as described above but fails to teach a cooling module configured to receive the air blown across the thermoelectric device and convey the air to a compartment of a transport container.
However, McGann teaches a cooling module (39, 23) configured to receive the air blown across the thermoelectric device (paragraph 0069-0070) and convey the air to a compartment (14) of the transport container when the transport container is removably connected to the environmental control unit (Figs. 3-4) to provide a container that maintains a refrigerated internal environment through the use of a thermoelectric refrigeration system that utilizes heat sinks, fans and vents.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the ECU of Monroy to include a cooling module configured to receive the air blown across the thermoelectric device and convey the air to a compartment of a transport 
Regarding claims 2 and 14, the combined teachings teach a battery (36 of Monroy) configured to power the environmental control unit.
Regarding claim 13, the combined teachings teach all the limitations of claim 13 including a refrigerated transport system (transport, paragraph 0007, 0020, 0024, 0028, Fig. 3 of Monroy). See rejection of claim 1.
Regarding claim 17, the combined teachings teach he communication module is configured to receive control commands from the computing device (paragraph 0022, 0025, 0027; and the controller is configured to adjust operation of the fan and the thermoelectric device in response to the control command.
Regarding claim 19, the combined teachings teach the invention as described above but fails to teach the transport container includes more than one compartment; and the environmental control unit includes at least one thermoelectric device for each compartment.
However, Applicant has not disclosed that having more than one compartment; and the environmental control unit includes at least one thermoelectric device for each compartment does anything more than produce the predictable result of additional spaces for products to be cooled. Since it has been held that duplication of parts has no patentable significance unless a new and unexpected result is produced, see MPEP 2144.04 VI. B, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to modify the compartments and thermoelectric devices of the combined teachings and meet the claimed limitations in order to provide the predictable results of additional spaces for products to be cooled.
Regarding claim 20, in view of indefiniteness, the combined teachings teach: a control panel (26 of Monroy) located on the exterior of the environmental control unit, wherein the control panel is configured to receive input of at least one of a selected temperature for the environmental control unit (paragraph 0025 of Monroy), a maximum temperature for the environmental control unit, and a minimum temperature for the environmental control unit (minimum and maximum allowable temperature, paragraph 0026 of Monroy).
Regarding claim 21, the combined teachings teach wherein: the computing device is configured to display parameters on a map though a graphical user interface (26, Fig. 1 of Monroy).
Claims 9-10, 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Monroy (US 2017/0108253) in view of McGann (US 20140157794) and further in view of Kauffman et al (US 20150215684).
Regarding claims 9 and 22, the combined teachings teach the invention as described above but fails to teach one or more piezoelectric devices configured to generate electrical power to charge the battery, wherein each of the one or more piezoelectric devices is electrically connected to the battery.
However, Kauffman teaches one or more piezoelectric devices (piezoelectric, paragraph 0016) configured to generate electrical power to charge the battery (paragraph 0016), wherein each of the one or more piezoelectric devices is electrically connected to the battery (used to charge the battery, paragraph 0016) to efficiently charge the battery.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the ECU of the combined teachings to include one or more piezoelectric devices configured to generate electrical power to charge the battery, wherein each of the one or 
Regarding claims 10 and 23, the combined teachings teach each of the one or more piezoelectric devices is operably connected to the transport container such that vibrations of the transport container are transferred to the one or more piezoelectric devices (vibrations are converted into energy, paragraph 0016 of Kauffman).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Monroy (US 2017/0108253) in view of McGann (US 20140157794) and further in view of Chopko et al (US 6321550).
Regarding claim 15 the combined teachings teach a power source (38 of Monroy) configured to power the environmental control unit but fails to explicitly teach wherein the power source is a flywheel generator.
However, Chopko teaches the power source is a flywheel generator (310, provide power to the refrigeration system, Col. 8, lines 30-41) to provide sufficient power the trailer refrigeration system.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the ECU of the combined teachings to include o the power source is a flywheel generator in view of the teachings of Chopko to provide sufficient power the trailer refrigeration system.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Monroy (US 2017/0108253) in view of McGann (US 20140157794) and further in view of Tsuno (US 201700562289).
Regarding claim 16 the combined teachings teach a power source (38 of Monroy) configured to power the environmental control unit but fails to explicitly teach a power source configured to power the environmental control unit, wherein the power source is a vehicle battery.
However, Tsuno teaches the power source is a vehicle battery (vehicle’s power source, paragraph 0084) to provide sufficient power to the cooling unit.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the ECU of the combined teachings to include o the power source is a vehicle battery in view of the teachings of Tsuno to provide sufficient power to the cooling unit.
Claim 18, 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Monroy (US 2017/0108253) in view of McGann (US 20140157794) and further in view of Gunsberg et al (US 20100264048).
Regarding claim 18, the combined teachings teach one or more sensors (15 of Monroy), configured to detect at least one of a temperature of air flowing through the cooling module, humidity of air flowing through the cooling module but fails to teach a location of the environmental control unit.
However, Gunsberg teaches sensor (80) to detect a location (82, GPS, paragraph 0058, Fig. 3) of the environmental control unit (40, 42) to prevent a musical instrument from being damaged from hot and cold and to know the location of the musical instrument.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the ECU of the combined teachings to include one or more piezoelectric devices configured to generate electrical power to charge the battery, wherein each of the one or more piezoelectric devices is electrically connected to the battery in view of the teachings of 
Regarding claim 26, the combined teachings teach a method of managing environmental conditions within a refrigerated transport system through a computing device (see rejection of claim 1), the method comprising: removably connecting an environmental control unit to a transport container (see rejection of claim 1) but fails to explicitly teach launching an application on a computing device; scanning for environmental control systems located within a selected radius of the computing device; displaying the environmental control systems located within the selected radius through a graphical user interface on the mobile device; connecting the computing device to a specific environmental control system; and displaying parameters of the specific environmental control unit when the computing device is connected to the specific environmental control system.
However, Breed teaches launching an application on a computing device (paragraph 0058); scanning for environmental control systems located within a selected radius of the computing device (paragraphs 0058-0059); displaying the environmental control systems located within the selected radius through a graphical user interface on the mobile device (paragraph 0059); connecting the computing device to a specific environmental control system; (10 to wireless device, paragraph 0058); and displaying parameters of the specific environmental control unit when the computing device is connected to the specific environmental control system (paragraph 0057).
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the ECU of the combined teachings to include launching an application on a computing device; scanning for environmental control systems located within a selected radius of the computing device; displaying the environmental control systems located within the selected radius through a graphical user interface on the mobile device; connecting the computing device to a specific environmental control system; and displaying parameters of the specific environmental control unit when the computing device is connected to the specific environmental control system in view of the teachings of Gunsberg to prevent a musical instrument from being damaged from hot and cold and to know the location of the musical instrument.
Regarding claim 27, the combined teachings teach adjusting operation of the specific environmental control system using the computing device (one of ordinary skill in the art would recognize based on the teachings of Gunsberg the system could be controlled with one of the devices of listed in paragraph 0058).
Regarding claim 28, the combined teachings teach generating map through the graphical user interphase on the computing device; and displaying the parameters on the map (paragraph 0057-0058 of Gunsberg).
Claims 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Monroy (US 2017/0108253) in view of McGann (US 20140157794) and of Kauffman et al (US 20150215684) in further view of Breed (US 2008/0262646).
Regarding claims 24 and 25, the combined teachings teach each of the one or more piezoelectric devices may be located within the transport container (118 of Kauffman) but fails to explicitly teach operably connected to the compartment such that a weight of the compartment is transferred to each of the one or more piezoelectric devices.
However, Breed teaches operably connected to the compartment such that a weight of the compartment is transferred to each of the one or more piezoelectric devices (the piezoelectric 
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the ECU of the combined teachings to include one or more piezoelectric devices operably connected to the compartment such that a weight of the compartment is transferred to each of the one or more piezoelectric devices in view of the teachings of Breed to efficiently charge a battery.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ilercil et al (US 20100146991) teaches thermoelectric heat pump for perishable goods.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J MARTIN whose telephone number is (571)270-3840.  The examiner can normally be reached on 8-4:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763